DETAILED ACTION
Status of Application
1.	The claims 1-10 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statements (IDS) submitted on 01/31/2020 and 07/10/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 states that the dielectric layer has a structure such that there are “sections” that have an “interval” of 50 nm. The claim language and supporting Disclosure do not render clear the nature of these intervals. It is not made clear if the “interval” refers to a range of grain sizes with 50 nm between the maximum and minimum values of the range, or if it refers to a 50 nm gap in grain sizes between different grain size portions. The latter interpretation would be consistent with a multi-modal grain size distribution. Because the nature of the intervals referred to in the claims is not clear, it is not possible to determine how “the sections” are divided from one another within the range of 50-450 nm of the claims. That is, the claims do not make it possible to determine if these “sections” are the aforementioned 50 nm-wide ranges, or if they are ranges separated by 50 nm (e.g. 100-200 nm and 250-350 nm). As determination of what is meant by “sections” is not possible, it is not possible to determine how a grain fraction in each section is calculated or determined from a prior art teaching. 
	Because of the aforementioned ambiguities in the independent claim 1, it is not possible to determine the scope of what is claimed. One cannot, from the claims as written, determine which prior art MLCCs may have a dielectric layer meeting the structural limitations of the instant claims. As such, the metes and bounds of each of claims 1-10 is indefinite, and the claims are rejected under USC 112. 
Conclusion
7.	No claim is allowed.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW4 August 2021;;